Exhibit 10.99
SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of the
31st day of March, 2010 by and between CHROMCRAFT REVINGTON, INC. (the
“Company”), a Delaware corporation, and E. MICHAEL HANNA (the “Executive”), who
is currently a resident of the State of Mississippi,
R E C I T A L S:
WHEREAS, the Executive is currently employed by the Company as an
employee-at-will on a full-time basis; and
WHEREAS, the Company desires to provide the Executive with certain compensation
in the event of a termination of his employment under the circumstances set
forth in this Agreement to enhance the loyalty of the Executive, as well as to
have the Company receive and have the benefit of certain covenants from the
Executive relating to, among other matters, non-disclosure of confidential
information, non-competition and non-solicitation.
NOW, THEREFORE, in consideration of the foregoing recitals, the respective
covenants, agreements and obligations contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:
Section 1. Term of Agreement; Employment Status.
(a) Term. This Agreement shall be effective as of the date hereof and shall
remain in effect until either the Company or the Executive shall terminate this
Agreement upon not less than nine (9) months’ prior written notice to the other;
provided, however, that this Agreement may be terminated by the Company or the
Executive upon not less than ten (10) days’ prior written notice to the other
after a six (6) month period immediately following a Change in Control (as
hereinafter defined) has elapsed; and provided further, however, that
Sections 4, 5 (except for Section 5(c)(i)), 6, 7 and 8 shall survive any
termination of this Agreement and shall remain binding upon the Executive and in
full force and effect as set forth in such Sections.
(b) Employment Status. This Agreement is not and shall not be construed to be an
employment agreement or a commitment of the Company for continued employment of
the Executive. The Executive is and shall at all times be an employee-at-will of
the Company. Neither this Agreement nor anything contained herein shall be
construed as affecting or limiting the right of the Company or the Executive to
terminate the Executive’s employment with the Company at any time for any reason
or for no reason. The severance benefits provided in this Agreement are in lieu
of any severance benefits that would otherwise be payable to the Executive under
any severance pay policy or practice of the Company, and the Executive shall not
be entitled to any payments or benefits under any such severance pay policy or
practice.
Section 2. Defined Terms. Unless otherwise defined elsewhere herein, all
capitalized terms used in this Agreement shall have the definitions set forth in
this Section.
(a) Cause. For purposes of this Agreement, “Cause” means any of the following:
(i) any refusal by the Executive to follow the lawful directions of the Board of
Directors or the Chairman of the Company; or

 

 



--------------------------------------------------------------------------------



 



(ii) any incompetence or gross negligence by the Executive in managing the
function(s) over which he has responsibility at the Company or in carrying out
his duties and responsibilities as an employee of the Company (as such
function(s), duties and responsibilities may be assigned to the Executive from
time to time); or
(iii) any dishonesty, fraud, theft or embezzlement by the Executive upon or
against the Company any of the Company’s subsidiaries or affiliates or any their
respective customers; or
(iv) any conviction of, or the entering of any plea of guilty or nolo contendere
by, the Executive for any felony; or
(v) any violation by the Executive of any law, statute, rule, regulation or
governmental requirement that has or may have an adverse effect on the Company
or any of the Company’s subsidiaries or affiliates; or
(vi) any material noncompliance by the Executive with any provision of any
employee handbook, code of business conduct and ethics or corporate governance
guidelines, or any rule, policy or procedure, of the Company or any of the
Company’s subsidiaries or affiliates as are applicable to the Executive (as
currently in effect or as may hereafter be in effect from time to time); or
(vii) the occurrence of any of the events specified in the foregoing subsections
that involves an employee of the Company who reports to the Executive and with
the knowledge of the Executive and where the Executive allows or fails to
prevent such event from occurring; or
(viii) any breach by the Executive of any provision of this Agreement; or
(ix) any refusal by the Executive to accept a transfer of his employment to a
subsidiary or affiliate of the Company or to accept a relocation of his
principal place of employment from the office or facility to which he may then
be assigned to a different office or facility of the Company or any subsidiary
or affiliate of the Company; or
(x) any refusal by the Executive to work a full-time schedule while employed by
the Company.
(b) Good Reason. For purposes of this Agreement, “Good Reason” means (i) a
material reduction by the Company in the Executive’s responsibilities over the
sales function of the Company (other than isolated and insubstantial actions
that are promptly remedied by the Company) or in the Executive’s annual base
salary (other than as a result of deductions or withholdings authorized by law
or by the Executive or as a result of the Executive, at his request and upon the
Company’s concurrence, no longer serving as a full-time employee of the
Company), or (ii) a material breach of this Agreement by the Company.
The Executive must notify the Company in writing within thirty (30) days of the
initial existence of any fact or circumstance that the Executive believes
constitutes Good Reason. The Company shall then have thirty (30) days following
receipt of such notice during which it may cure such fact or circumstance and,
if so cured, Good Reason shall no longer exist.

 

2



--------------------------------------------------------------------------------



 



(c) Disability. For purposes of this Agreement, “Disability” means an illness or
a physical or mental disability or incapacity of the Executive such that the
Executive has not been able to perform the essential functions of his duties and
responsibilities for or on behalf of the Company (as reasonably determined by
the Company), with or without reasonable accommodation, for at least ninety
(90) days (whether consecutive or non-consecutive days) during any one (1) year
period. A Disability may, but is not required to, be evidenced by a signed,
written opinion of an independent, qualified medical doctor selected by the
Board of Directors (or a committee thereof) or the Chairman of the Company and
paid for by the Company. The Executive hereby agrees to make himself promptly
available for examination by such medical doctor upon reasonable request by the
Board of Directors or a committee thereof and consents to provide promptly the
results of such examination and any diagnosis to the Company. Nothing in this
Section is intended to be in violation of the Americans with Disabilities Act.
(d) Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean a transaction or series of related transactions pursuant to which
(i) at least fifty-one percent (51%) of the outstanding shares of common stock
of the Company (on a fully diluted basis) shall subsequent to the date of this
Agreement be acquired by any party unrelated to or unaffiliated with the
Company, or (ii) the Company merges into, consolidates with or effects any plan
of share exchange or other combination with any party that is unrelated to or
unaffiliated with the Company in a transaction where the holders of voting
shares of the Company immediately prior to the transaction do not hold a
majority of the voting shares of the surviving entity immediately following such
transaction.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred with respect to (A) a transaction or series of related transactions
involving any subsidiary or affiliate of the Company, (B) a transaction or
series of related transactions involving the Employee Stock Ownership Plan (the
“ESOP”) or the Savings Plan (the “401(k) Plan) of the Company, either of their
related trusts or any other employee benefit plan or related trust currently or
hereafter maintained or sponsored by the Company, or (C) a transaction or a
series of related transactions pursuant to which the Company is taken private or
no longer has shares of stock that are listed for trading on any securities
exchange or market. In addition, in determining whether a Change in Control has
occurred under subsection (d)(i) above, the outstanding shares of common stock
of the Company shall include all shares owned by the ESOP, whether allocated or
unallocated to the accounts of participants,
Section 3. Payment Upon Termination of Employment. Upon the termination of the
Executive’s employment with the Company (whether by the Company or by the
Executive), the Company shall pay to the Executive that portion of the
Executive’s base salary earned through his last day of employment with the
Company, all amounts that are fully vested and properly payable on or before his
last day of employment under the ESOP and the 401(k) Plan as well as all other
retirement plans sponsored or maintained by the Company in accordance with the
provisions of such plans, and all other amounts that are properly payable to the
Executive by the Company that have not been paid to him on or before his last
day of employment. All awards of cash bonuses, stock options, restricted stock
and other incentive compensation (whether cash or stock based) shall vest and be
paid or distributed to, or be exercisable by, as the case may be, the Executive
in accordance with the incentive compensation plan and the written award
agreement applicable to such award or, in the absence of an incentive
compensation plan or an award agreement relating to a particular award, as
determined by the Board of Directors (or a committee thereof) or the Chairman of
the Company. In addition, the Company shall pay severance to the Executive in
accordance with the applicable subsection below, subject to termination or
reduction in accordance with Section 3(f) and suspension in accordance with
Section 3(g).
(a) Termination by the Company for Cause or by the Executive without Good
Reason. Upon the termination of the Executive’s employment by the Company for
Cause or by the Executive without Good Reason, the Company shall pay no
severance to the Executive; provided, however, that in the event the Executive
retires from the Company after reaching age 65, he shall receive a severance
payment, payable in a lump sum, equal to the Executive’s base salary then in
effect (calculated as a monthly amount) for three (3) months.

 

3



--------------------------------------------------------------------------------



 



(b) Termination by the Company Without Cause or by the Executive for Good
Reason. Upon the termination of the Executive’s employment by the Company
without Cause or by the Executive for Good Reason, the Company shall pay to the
Executive, on a monthly basis, a severance payment equal to his base salary then
in effect (calculated as a monthly amount) for nine (9) months.
(c) Termination Upon Death or Disability of the Executive. Upon the termination
of the Executive’s employment upon the Executive’s death or by the Company upon
the occurrence of a Disability, the Company shall pay to the Executive or to his
estate or personal representative, as appropriate, a severance payment, payable
in a lump sum, equal to his base salary then in effect (calculated as a monthly
amount) for three (3) months.
(d) Termination by the Executive following a Change in Control. Upon the
occurrence of any of the following events during the six (6) month period
immediately following a Change in Control, the Executive may terminate his
employment and the Company shall pay to the Executive, in a single lump sum, a
severance payment equal to his annual base salary then in effect: (i) a material
reduction in the Executive’s duties or responsibilities from those in effect on
the day before the Change in Control, or (ii) a material reduction in the
Executive’s base salary in effect on the day before the Change in Control (other
than as a result of deductions or withholdings authorized by law or by the
Executive or as a result of the Executive, at his request and upon the Company’s
concurrence, no longer serving as a full-time employee of the Company), or
(iii) a material breach of this Agreement by the Company.
(e) Payment of Severance and Other Amounts. The payment of monthly severance
payments under this Section shall begin on the last day of the month following
the month in which the Executive’s last day of employment with the Company
occurs. Any lump sum severance payment and all other amounts shall be paid to
the Executive within sixty (60) days following his last day of employment with
the Company, unless provided otherwise by the ESOP, the 401(k) Plan or another
retirement plan of the Company. All severance payments under this Agreement
shall be subject to Section 409A of the Internal Revenue Code and all other
applicable laws, statutes, rules, regulations and government requirements.
(f) Certain Other Matters. Notwithstanding the foregoing provisions of this
Section, the following shall apply:
(i) As a condition and prior to the Executive receiving any severance payments
under this Agreement, the Executive must execute (and not subsequently rescind
or revoke) a release substantially similar to the release attached to this
Agreement as Exhibit A. If the Executive fails to execute such release (or
subsequently rescinds or revokes the release), the provisions of Sections 4, 5,
6, 7 and 8 hereof shall nevertheless continue in full force and effect and be
binding upon the Executive notwithstanding that the Company shall not pay any
severance payment to the Executive.
(ii) The Company’s obligation to make any severance payment to the Executive
under this Agreement shall terminate immediately without reinstatement of any
obligation of the Company to resume paying the Executive hereunder if the
Executive breaches any of the provisions of this Agreement (including, but not
limited to, any of the provisions of Sections 4, 5 or 6). Notwithstanding any
such termination of the Company’s obligation to pay any severance hereunder, the
covenants of the Executive set forth in Sections 4, 5 and 6 hereof, as well as
the provisions of Sections 7 and 8 hereof, shall continue in full force and
effect and be binding upon the Executive. The existence of any claim or cause of
action of the Executive against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained in Sections 4, 5 or 6 of this Agreement.

 

4



--------------------------------------------------------------------------------



 



(iii) If the Company becomes obligated to make monthly severance payments to the
Executive pursuant to this Section (the “Monthly Severance Payments”) and the
Executive obtains an employee, consulting or other position with another party
without breaching any of his covenants set forth in this Agreement (including,
but not limited to, his covenants set forth in Sections 4, 5 and 6 hereof), then
the Monthly Severance Payments shall terminate or be reduced as set forth in
this paragraph. For purposes of this paragraph, the “New Monthly Compensation”
shall mean the monthly base salary, consulting fee or other compensation
associated with the Executive’s new position with another party. In the event
that the Executive’s New Monthly Compensation is equal to or greater than the
Executive’s base salary (calculated as a monthly amount) on his last day of
employment with the Company, then the Company’s obligation to pay additional
Monthly Severance Payments shall immediately terminate. In the event that the
Executive’s New Monthly Compensation is less than the Executive’s monthly base
salary on his last day of employment, then the Monthly Severance Payments shall
be reduced for the period that the Company is obligated to make any severance
payments such that the Monthly Severance Payments shall equal solely the amount
by which the Executive’s monthly base salary on his last day of employment
exceeds the New Monthly Compensation.
If the Company’s obligation to pay Monthly Severance Payments has been
terminated or reduced as provided in the foregoing paragraph, such obligation
shall not thereafter be reinstated or increased, in whole or in part, and shall
not affect the Executive’s covenants under Sections 4, 5 or 6 of this Agreement.
The Executive shall promptly provide written notice to the Company of his new
position with another party, which shall include an adequate confirmation of his
New Monthly Compensation. If the Executive’s employment with the Company is
terminated for any reason (whether by the Company or the Executive), he shall
use his best efforts to obtain a new position (but without breaching his
non-competition covenants set forth in Section 5 hereof) with another party. In
addition, the Executive shall not do any act or thing relating to any new
position or his New Monthly Compensation to circumvent the operation of the
foregoing paragraph.
(g) Delay of Payment under Certain Circumstances. Notwithstanding the foregoing
provisions of this Section, all amounts under this Agreement that (i) are
payable to the Executive due to the Executive’s Separation from Service, as
described in Treasury Regulation §1.409A-1(h), for a reason other than the
Executive’s death, (ii) are payable at a time when the Executive is a “Specified
Employee” as defined in Treasury Regulation §1.409A-1(i), and (iii) provide for
a “deferral of compensation” as defined in Treasury Regulation §1.409A-1(b)
under Sections 6(b) and 6(e), shall be suspended for six (6) months following
such Separation from Service. The Executive shall receive a lump sum payment of
the amounts so suspended on the first day following the six-month suspension
period, with such lump sum payment being subject to termination or reduction
(i) as set forth in Section 3(f), and (ii) for purposes of Section 3(f)(iii), by
comparing the aggregate of all Monthly Severance Payments to the aggregate of
all New Monthly Compensation during such six (6) month period.
Section 4. Non-Disclosure; Return of Confidential Information and Other
Property.
(a) Confidential Information; Non-Disclosure. At all times while the Executive
is employed by the Company and at all times thereafter, the Executive shall not
(i) directly or indirectly disclose, provide or discuss any Confidential
Information with or to any party other than those directors, officers,
employees, representatives and agents of the Company or any of the Company’s
subsidiaries or affiliates who need to know such Confidential Information for a
proper corporate purpose, and/or (ii) directly or indirectly use any
Confidential Information (A) to compete against the Company or any of the
Company’s subsidiaries or affiliates, (B) to the detriment of the Company or any
of the Company’s subsidiaries or affiliates, or (C) for the Executive’s own
benefit or for the benefit of any party other than the Company or any of the
Company’s subsidiaries or affiliates. The Executive agrees that all Confidential
Information is and at all times shall remain the property of the Company or the
Company’s subsidiaries or affiliates, as applicable.

 

5



--------------------------------------------------------------------------------



 



For purposes of this Agreement, the term “Confidential Information” means any
and all of the following, whether disclosed to or known by the Executive before
or after the date of this Agreement:
(i) any and all materials, records, data, documents, lists and information
(whether in writing, printed, verbal, electronic, computerized, on disk, CD, DVD
or otherwise) (A) relating or referring in any manner to the business,
operations, affairs, financial condition, results of operation, assets,
liabilities, sales, revenues, income, estimates, projections, budgets, policies,
strategies, techniques, methods, products, developments, suppliers, vendors,
relationships and/or customers of the Company or any of the Company’s
subsidiaries or affiliates that are confidential, proprietary or not otherwise
publicly available (other than by or through the Executive or any other
impermissible disclosure), or (B) that the Company or any of the Company’s
subsidiaries or affiliates has deemed confidential, proprietary or nonpublic;
(ii) without limiting the foregoing, any and all trade secrets of the Company or
any of the Company’s subsidiaries or affiliates;
(iii) without limiting the foregoing, any and all material nonpublic information
of the Company or any of the Company’s subsidiaries or affiliates within the
meaning and intent of the federal securities laws; and
(iv) any and all notes, copies, summaries, analyses, extracts, documents or
information (whether prepared by the Company or a subsidiary or affiliate of the
Company, the Executive or otherwise) which relate or refer to or reflect any of
the items set forth in (i), (ii) or (iii) above.
(b) Return of Confidential Information and Other Property. The Executive
covenants and agrees (i) to return promptly to the Company, at the Company’s
headquarters, on his last day of employment all Confidential Information that is
still in the Executive’s possession or control on his last day of employment
with the Company or the location of which the Executive knows (including, but
not limited to, any Confidential Information contained on the Executive’s
personal or home computer), and (ii) to return promptly to the Company, at the
Company’s headquarters, on his last day of employment all vehicles, equipment,
computers, personal digital assistants, BlackBerrys, mobile telephones, credit
cards, keys, access cards, passwords and other property of the Company or any of
the Company’s subsidiaries or affiliates that are still in the Executive’s
possession or control on his last day of employment or the location of which the
Executive knows, and to cease using any of the foregoing on and after his last
day of employment.
Section 5. Non-Competition and Non-Solicitation.
(a) The Executive hereby understands, acknowledges and agrees that, by virtue of
his position at the Company, he has or will have advantageous familiarity and
personal contacts with the suppliers, vendors, employees and customers (wherever
located) of the Company and the Company’s subsidiaries or affiliates and has and
will have advantageous familiarity with the Confidential Information. As such,
and in view of the competitive nature of the business in which the Company and
the Company’s subsidiaries and affiliates are or may be engaged, the Executive
agrees that the covenants set forth in Sections 4, 5 and 6 are reasonable and
necessary for the protection of the Company’s business and the Confidential
Information.

 

6



--------------------------------------------------------------------------------



 



(b) At all times while the Executive is employed by the Company, he shall not
engage in or compete with, or assist another party in engaging in or competing
with (or finance, operate or control) any business, operation or activity which
is conducted or proposed to be conducted by the Company or any of the Company’s
subsidiaries or affiliates (or which is in the same or a similar line of
business as or competes with the Company or any of the Company’s subsidiaries or
affiliates), nor shall he shall solicit in any manner, seek to obtain, service
or accept any business for or on behalf of a party other than the Company or any
of Company’s subsidiaries or affiliates relating to products or services offered
or sold by any of them.
(c) For a period of nine (9) months following his last day of employment with
the Company (whether the Executive’s employment is terminated by the Company or
the Executive and whether such termination is with or without Cause, with or
without Good Reason or otherwise), the Executive shall not, in any location
within the United States of America, directly or indirectly, or individually or
together with any other party, as owner, shareholder, investor, member, partner,
proprietor, principal, director, officer, employee, manager, agent,
representative, independent contractor, consultant or otherwise:
(i) engage in or compete with or assist another party in engaging in or
competing with (or finance, operate or control) any business, operation or
activity which competes with any business, operation or activity that is
conducted or actively being developed or pursued by the Company or any of the
Company’s subsidiaries or affiliates (or which is in the same or a similar line
of business as the Company or any of its subsidiaries or affiliates) on the
Executive’s last day of employment, or which was conducted or actively being
developed or pursued by the Company or any of the Company’s subsidiaries or
affiliates at any time during the one (1) year period preceding his last day of
employment; or
(ii) solicit in any manner, seek to obtain, service or accept any business of
any party who is a customer of the Company or any of the Company’s subsidiaries
or affiliates relating to products or services offered or sold by any of them on
the Executive’s last day of employment or who was an existing or prospective
customer of the Company or any of the Company’s subsidiaries or affiliates at
any time during the one (1) year period preceding the Executive’s last day of
employment; or
(iii) offer or provide employment, hire or engage (whether on a full-time,
part-time or consulting basis or otherwise) any individual who is an employee of
the Company or any of the Company’s subsidiaries or affiliates on the last day
of the Executive’s employment or who was such an employee at any time during the
one (1) year period preceding the Executive’s last day of employment, nor shall
the Executive request or attempt to influence any person who is employed by the
Company or any of the Company’s subsidiaries or affiliates on the Executive’s
last day of employment to terminate such employee’s employment with the Company
or any of the Company’s subsidiaries or affiliates; or
(iv) request, encourage or advise any party who is a customer, supplier, vendor
or otherwise doing business with the Company or any of the Company’s
subsidiaries or affiliates on the Executive’s last day of employment to
terminate, reduce, limit or change their business or relationship with the
Company or any of the Company’s subsidiaries or affiliates.
Notwithstanding the foregoing, in the event the Executive’s employment is
terminated following a Change in Control in accordance with Section 3(d) hereof,
then the covenants of the Executive set forth above in this Section 5(c) shall
be in effect for twelve (12) months instead of nine (9) months.
(d) The Executive acknowledges the nationwide scope of the business of the
Company and the Company’s subsidiaries or affiliates. Nevertheless, in the event
that any provision of Section 5(c) is found by a court of competent jurisdiction
to exceed the geographic or other restrictions permitted by applicable law, then
the court shall have the power to reduce, limit or reform (but not to increase
or make greater) such provision to make it enforceable to the maximum extent
permitted by law, and such provision shall then be enforceable against the
Executive in its reduced, limited or reformed manner.

 

7



--------------------------------------------------------------------------------



 



(e) The Company and the Executive agree that the provisions of this Section 5
shall be severable in accordance with Section 8(e) hereof.
(f) The restrictions and covenants contained in this Section 5 shall be deemed
not to run during all periods of noncompliance, with the intention of the
parties being to have such restrictions and covenants apply during the full
periods specified in this Section.
Section 6. Intellectual Property. The Executive understands, acknowledges and
agrees that each and every invention, idea, concept, discovery, improvement,
device, design, drawing, specification, prototype, sample, engineering,
apparatus, practice, process, method, technique or product (whether or not
patentable or copyrightable) made, created, developed, perfected, devised,
conceived, worked on or first reduced to practice by the Executive, either
solely or in collaboration with others, during the period of the Executive’s
employment with the Company (whether or not during regular working hours)
relating, directly or indirectly, to the business, operations, affairs,
products, practices, techniques or methods of the Company or any of the
Company’s subsidiaries or affiliates (the “Intellectual Property”) is and shall
be the exclusive property of the Company or a subsidiary or affiliate of the
Company, as applicable. The Executive hereby forever, unconditionally and
irrevocably releases and relinquishes any and all right, title and interest that
he may have in and to the Intellectual Property worldwide and hereby forever,
unconditionally and irrevocably assigns to the Company or any of the Company’s
subsidiaries or affiliates any and all of the Executive’s right, title and
interest in and to the Intellectual Property worldwide. At the request and
expense of the Company or a subsidiary or affiliate of the Company, the
Executive shall (a) execute any and all assignments, documents and other
writings that the Company or a subsidiary or affiliate of the Company determines
are necessary to evidence ownership of the Intellectual Property in the Company
or a subsidiary or affiliate of the Company, (b) execute any and all
applications and registrations of the Company or a subsidiary or affiliate of
the Company for patents, trademarks and/or copyrights relating to the
Intellectual Property, and (c) assist the Company or a subsidiary or affiliate
of the Company in obtaining any and all patents, trademarks and copyrights that
it desires relating to the Intellectual Property.
Section 7. Certain Remedies. The Executive understands and agrees that the
Company will suffer irreparable damage and injury and will not have an adequate
remedy at law in the event of any actual, threatened or attempted breach by the
Executive of any provision of Section 4, 5 or 6. Accordingly, in the event of a
breach or a threatened or attempted breach by the Executive of any provision of
Section 4, 5 or 6, in addition to all other remedies to which the Company is
entitled at law, in equity or otherwise, the Company shall be entitled to a
temporary restraining order, a permanent or temporary injunction and/or a decree
of specific performance of any provision of Section 4, 5 or 6. In addition, in
the event of any breach by the Executive of any provision of Sections 4, 5 or 6,
the Executive shall immediately repay to the Company all severance payments paid
to him under Section 3 hereof. The parties agree that a bond posted by the
Company in the amount of One Thousand Dollars ($1,000) shall be adequate and
appropriate in connection with such restraining order or injunction and that
actual damages need not be proved by the Company prior to it being entitled to
obtain such restraining order, injunction or specific performance. The foregoing
remedies shall not be deemed to be the exclusive rights or remedies of the
Company for any breach of or noncompliance with this Agreement by the Executive
but shall be in addition to all other rights and remedies available to the
Company at law, in equity or otherwise.

 

8



--------------------------------------------------------------------------------



 



Section 8. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Executive and their respective heirs,
executors, representatives, successors and assigns; provided, however that the
Executive may not assign this Agreement without the prior written consent of the
Company. The Company may, without the consent of the Executive, assign this
Agreement to (i) any subsidiary or affiliate of the Company, or (ii) any
successor of the Company or any other third party in connection with any
reorganization, merger, consolidation, share exchange, combination, sale of
stock or assets, dissolution or similar transaction involving the Company. In
the event of any such permitted assignment of this Agreement, all references to
the “Company” shall thereafter mean and refer to the assignee of the Company.
(b) Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement. The waiver by either
party hereto of a breach of or noncompliance with any provision of this
Agreement shall not operate or be construed as a continuing waiver or a waiver
of any other or subsequent breach or noncompliance hereunder. The failure or
delay of either party at any time to insist upon the strict performance of any
provision of this Agreement or to enforce its rights or remedies under this
Agreement shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
(c) Amendment. This Agreement may be amended or modified only by a written
agreement executed by both parties hereto.
(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Agreement.
(e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein; provided,
however, if any provision of Section 5 of this Agreement shall be determined by
a court of competent jurisdiction to be unenforceable because of the provision’s
scope, duration, geographic restriction or other factor, then such provision
shall be considered divisible and the court making such determination shall have
the power to reduce or limit (but not increase or make greater) such scope,
duration, geographic restriction or other factor or to reform (but not increase
or make greater) such provision to make it enforceable to the maximum extent
permitted by law, and such provision shall then be enforceable against the
appropriate party hereto in its reformed, reduced or limited form.
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.
(g) Voluntary Execution; Construction. The Executive agrees that he has executed
this Agreement voluntarily and not as a condition to continued employment with
the Company. This Agreement shall be deemed to have been drafted by both parties
hereto. This Agreement shall be construed in accordance with the fair meaning of
its provisions and its language shall not be strictly construed against, nor
shall ambiguities be resolved against, any party.

 

9



--------------------------------------------------------------------------------



 



(h) Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties hereto (and supersedes all other prior
understandings, commitments, representations, negotiations, contracts,
agreements and term sheets) relating to the subject matter hereof. The Severance
Agreement executed by the Company and the Executive in 2008 is hereby terminated
and is superseded and replaced with this Agreement.
(i) Governing Law; Venue; Waiver of Jury Trial. Because the Company maintains
its principal place of business in the State of Indiana, this Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana,
without reference to any choice of law provisions, principles or rules thereof
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of Indiana. Any
claim, demand or action relating to this Agreement shall be brought only in a
federal or state court of competent jurisdiction in the State of Indiana. In
connection with the foregoing, the parties hereto irrevocably consent to the
jurisdiction and venue of such court and expressly waive any claims or defenses
of lack of jurisdiction of or proper venue by such court. THE COMPANY AND THE
EXECUTIVE HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TO THE MAXIMUM EXTENT
PERMITTED BY LAW ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY DEMAND, CLAIM,
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR OTHERWISE RELATING TO
THIS AGREEMENT.
(j) Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given (i) upon delivery by hand
(in the Company’s case, to its Chairman or Secretary); (ii) two (2) business
days after deposit in regular United States Mail, first class postage pre-paid
(not certified or registered mail); (iii) on the next business day after deposit
with an overnight delivery service; or (iv) on the date indicated on the fax
confirmation page or the electronic mail of the sender (except no e-mail notices
or communications may be given to the Company). All notices and other
communications shall be addressed as follows: if to the Company, c/o the
Chairman or the Secretary of the Company at the Company’s corporate
headquarters; and if to the Executive, to his address at the Company or his last
known address or fax number as reflected on the personnel records of the
Company; or to such other address as either party hereto may have furnished to
the other in writing in accordance herewith.
(k) Recitals. The recitals or “Whereas” clauses contained on page 1 of this
Agreement are expressly incorporated into and made a part of this Agreement.
(l) Taxes. All taxes (other than the Company’s portion of any FICA or other
employment taxes, if applicable) on the severance payments and other amounts
payable to the Executive under this Agreement shall be the responsibility of and
paid by the Executive. The Company shall be entitled to withhold from any
severance payments and all other amounts payable to him under this Agreement
(i) applicable income, FICA, employment and other taxes, and (ii) other
appropriate and customary amounts.
(m) Non-disparagement. Following any termination of the Executive’s employment
with the Company, the Executive shall not publicly disparage or make or publish
any negative statements or comments about the Company, any of the Company’s
subsidiaries or affiliates or any of their respective products, directors or
employees. Following any termination of the Executive’s employment with the
Company, and subject to applicable law, no executive officer of the Company or
member of the Company’s Board of Directors shall publicly disparage or make or
publish any negative statements or comments about the Executive.

 

10



--------------------------------------------------------------------------------



 



(n) Cooperation. For a period of two (2) years following any termination of the
Executive’s employment with the Company and upon the request of the Company or
any of the Company’s subsidiaries or affiliates, the Executive shall reasonably
cooperate, assist and make himself available (for testimony or otherwise) at
appropriate times and places as reasonably determined by the Company or any of
the Company’s subsidiaries or affiliates in connection with any claim, demand,
action, suit, proceeding, examination, investigation, litigation or deposition
by, against or affecting the Company or any of the Company’s subsidiaries or
affiliates. In connection with the foregoing, the Company shall pay the
Executive a fee of $500 for each day that the Company or any subsidiary or
affiliate of the Company requests the Executive to cooperate, assist or make
himself available; provided, however, that if the Company is paying or will pay
any severance to the Executive for the period of time such cooperation or
assistance is provided, then the Executive shall not be entitled to receive such
daily fee. In addition, the Company shall also reimburse the Executive for his
reasonable out-of-pocket travel expenses that are approved in advance by the
Chairman of the Company. The Company shall not pay such daily fee or reimburse
for such expenses in connection with any claim, demand, action, suit or
proceeding relating to this Agreement.
(o) Severance Pay Policy of the Company. The Executive shall not be entitled to
any payments or benefits under any severance pay policy or practice of the
Company if he receives any severance or other payment under this Agreement or if
he would have been entitled to receive any such payment but for the fact that he
failed to execute (or subsequently rescinded or revoked) a release substantially
similar to the release attached to this Agreement. If this Agreement is no
longer in effect and the Executive’s employment is subsequently terminated by
the Company, then the Executive shall be entitled to receive payment in
accordance with the Company’s severance pay policy or practice then in effect;
provided, however, that the Executive’s employment by any subsidiary of the
Company between 1989 and 2007 shall be included when calculating the Executive’s
number of years of employment. This subsection (o) shall survive any termination
of this Agreement and shall remain binding upon the Company.
IN WITNESS WHEREOF, the Company and the Executive have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.

                  /s/ E. Michael Hanna       E. Michael Hanna             
CHROMCRAFT REVINGTON, INC.
      By:   /s/ Ronald H. Butler         Ronald H. Butler, Chairman and Chief   
    Executive Officer     

 

11